Citation Nr: 1417021	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  96-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dental trauma other than teeth 8 and 9. 

2.  Entitlement to service connection for bilateral ankle pain.

3.  Entitlement to an initial compensable evaluation for residuals of a right thumbnail deformity. 

4.  Entitlement to an initial compensable evaluation for allergic rhinosinusitis. 

5.  Entitlement to an initial compensable evaluation and an evaluation in excess of 10 percent from December 30, 2009 for residuals of a compression fracture of the thoracic vertebrae. 

6.  Entitlement to an initial compensable evaluation for athlete's foot. 





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded all of the Veteran's claims in August 2004, following a September 2003 Board hearing.  Pursuant to this remand, and in view of Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a Statement of the Case was issued in February 2008 addressing claims for higher initial evaluations for allergic rhinosinusitis, residuals of an avulsion fracture with laceration of the left leg, athlete's foot, residuals of a compression fracture of the thoracic vertebrae, bilateral seismoiditis with pes planus and spurring; and service connection for a skin condition of the hands.  In August 2008, the Veteran submitted a Substantive Appeal indicating that he sought to perfect an appeal on four of those issues but did not appeal the left leg and seismoiditis claims. 

An April 2009 Board decision finally decided claims for entitlement to an initial compensable evaluation for hemorrhoids, entitlement to an initial compensable evaluation for parotid calculus and a lump on the left cheek, entitlement to service connection for a skin condition of the hands, entitlement to service connection for bronchitis, entitlement to service connection for laryngitis, entitlement to service connection for residuals of frostbite of the feet and hands, entitlement to service connection for otitis media, entitlement to service connection for compression neuropathy, left side, entitlement to service connection for bilateral knee pain and fluid, entitlement to service connection for residuals of or an allergic reaction to a typhoid shot, claimed as chronic rhinitis, entitlement to service connection for residual disability due to exposure to ethylene and nitrous oxide gases and entitlement to service connection for chronic pathology causing bilateral shoulder pain.  The remaining issues, indicated on the title page herein, were remanded for further development.

In September 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  As noted above, the Veteran had previously testified at a September 2003 Board hearing.  The VLJ who heard that testimony has since left the Board and thus the Veteran was afforded an additional hearing.  The transcripts of these proceedings are of record.

The Board notes that the Veteran submitted additional evidence directly to the Board in October 2013.  This evidence was submitted with a waiver of the Veteran's right to have the evidence initially considered by the RO and can be considered in the first instance.

The Board notes that various effective dates of service connection noted in RO documentation, as indicated on the most recent February 2011 rating decision, are incorrect.  The issues decided herein note the correct effective dates below.  This issue is REFERRED to the RO/AMC for further investigation and correction.

The issues of an initial compensable evaluation for residuals of right thumbnail deformity, entitlement to an initial compensable evaluation for allergic rhinosinusitis, entitlement to service connection for dental trauma other than teeth 8 and 9 and entitlement to service connection for bilateral ankle pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's athlete's foot has been manifested by coverage less than 5 percent of the entire body, which is not an extensive or exposed area, and no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.

2.  The objective and probative medical evidence of record reflects that the Veteran's service-connected back disability was manifested by slight limitation of motion but without moderate limitation of motion of the lumbar segment of the spine, moderate intervertebral disc syndrome with recurring attacks, muscle spasm on extreme forward bending, a unilateral loss of lateral spine motion in the standing position, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis or intervertebral disc syndrome.

3.  The preponderance of the evidence is against a finding that the Veteran had radicular symptomatology attributable to his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for athlete's foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2002, 2013).

2.  The criteria for an initial rating of 10 percent for the entirety of the relevant period, but no more, for the Veteran's service-connected back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.27, 4.71a, DC 5299-5292 (2002), effective prior to September 23, 2002; 38 C.F.R. § 3.102 , 3,159, 4.71a, DC 5293 (2003), effective September 23, 2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003), 38 C.F.R. § 3.102 , 3.159, 4.71a, DC 5235 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's athlete's foot and back claims arise from appeals of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a September 2013 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the presiding Veterans Law Judge, in a pre-hearing conference discussed the basis of the prior determinations and noted the elements of the increased rating claims on appeal.  In addition, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed medical evidence in support of his claims, indicating an understanding of requirements to establish worsening.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating, Athlete's Foot

The Veteran contends that his service-connected athlete's foot warrants a compensable initial evaluation.  The RO assigned an initial noncompensable rating for athlete's foot (tinea pedis), effective May 21, 1993, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

The Veteran was afforded a VA examination in January 2000.  The examiner indicated that it was obvious on examination that the Veteran had tinea pedis of the bottom of his feet and between the toes.  He had crusting and excoriation and nervous manifestations were itching and pain.  

A February 2000 private treatment note indicates that the Veteran had been treated with several topical antifungal regimens including Lotrimin, Desenex and Lamisil over the past six years with no resolution of symptoms.  The Veteran had xerosis and scaling on the soles of his feet.

An October 2003 private treatment note indicates that the Veteran had severe interdigital maceration of both feet.  The Veteran was diagnosed with a severe dermatophyte infection creating a breakdown of the pedal skin and deformity of the pedal nails.  The Veteran was begun on oral Lamisil.  A January 2004 treatment note indicates that the fungus was all but gone and a March 2004 treatment note indicates that the tinea had cleared.

A July 2005 VA examination report indicates that there was evidence of macerated skin between the toes of both feet indicating a fungal infection of the feet.

The Veteran was provided with a VA examination in December 2009.  The Veteran reported that his fungal infection had resolved in 2003 or 2004 since he started taking oral Lamisil.  On examination, he had no athlete's foot.

A September 2013 private treatment note indicates no tinea infection on either foot.  

During the Veteran's September 2013 hearing testimony, he reported that his athlete's foot had been dormant since he took six months of Lamisil.

The evidence shows that the weight of the evidence is against the assignment of a compensable disability rating for the Veteran's athlete's foot at any time since May 21, 1993.  The Veteran is currently in receipt of a 0 percent rating for his service-connected skin disability, pursuant to 38 C.F.R. § 4.118. 

The schedular criteria by which skin disorders are rated were revised since the effective date of the grant of service connection.  The revised criteria have been in effect since August 30, 2002.  67 Fed. Reg. 49,590 -49,599 (July 31, 2002).  The Board will consider both the old and new versions of the criteria to the Veteran's claim.  Bear in mind, though, the revised criteria only can be applied prospectively from the effective date of the change.  Whereas the former criteria may be applied both prior to and since the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran's skin condition is evaluated under Diagnostic Code 7806.  See 38 C.F.R. § 4.27.  According to the regulations, the previous and current versions of DC 7813 states that skin disorders to be rated as disfigurement of the head, neck, or face (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  As the Veteran's predominant disability manifests itself by skin irritation, the disorder is evaluated under 38 C.F.R. § 4.118, DC 7806. 

Prior to August 30, 2002, DC 7806 provided a 0 percent rating with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area; a 30 percent rating was assigned for exudation or constant itching, extensive lesions, or marked disfigurement; and a 50 percent rating was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptional repugnance.  38 C.F.R. § 4.118, DC 7806 (2001). 

Effective from August 30, 2002, DC 7806 provides a 0 percent rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2013). 

A 10 percent rating under Diagnostic Code 7806 requires dermatitis or eczema covering at least 5 percent of the body (but less than 20 percent), affecting at least 5 percent of exposed areas (but less than 20 percent), or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the past 12-month period. 

Based on the medical evidence of record, the Board finds that the Veteran's athlete's foot, tinea pedis, does not warrant a compensable rating under either the old or new criteria. 

Initially, the Board notes that the Veteran's skin condition, at its worse, has been confined to the web space between the toes and the soles of the feet.  Therefore, even though scaling of the skin has been show it does not involve an exposed surface or extensive area.  The Board additionally observes that the January 2000 examiner indicated he had crusting and excoriation and nervous manifestations were itching and pain.  However, the Board notes that the 50 percent rating is assigned for nervous manifestations with ulceration or extensive exfoliation or crusting.  There is no indication of ulceration or extensive exfoliation and crusting in this case.  Therefore, a 10 percent rating under the old criteria is not warranted.

The medical evidence of record does not reflect that the Veteran has used corticosteroids or other immunosuppressive drugs for his athlete's foot at any time during the appeals period.  

Likewise, the pertinent medical evidence preponderates against finding that at least 5 percent of the Veteran's body or exposed areas have been affected by his skin disability.  The description of the Veteran's athlete's foot indicates that it affects only the sole of his feet and between his toes.  Apparently, the condition is currently dormant at this time and has been for approximately ten years.  At no time has any medical professional or the Veteran himself asserted that athlete's foot has affected at least 5 percent of his body or exposed areas.  This finding is consistent the current noncompensable rating assigned. 

Thus, the Board finds that the preponderance of the evidence is against the Veteran's athlete's foot condition warranting a compensable evaluation at any point during the relevant period.

Increased Rating, Back

The Veteran contends that his service-connected back disability warrants a higher initial evaluation.  The Veteran was granted service-connection by a rating decision dated May 2001 for residuals of a compression fracture, mid-thoracic vertebra, effective February 16, 2000.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Board notes that, during the course of this appeal, specifically, on September 23, 2002, and once again on September 26, 2003, there became effective new regulations for the evaluation of service-connected disabilities of the spine.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 23, 2002, a 10 percent rating for lumbar disc disease was warranted for mild intervertebral disc syndrome, or in the alternative, for slight limitation of motion of the lumbar spine or characteristic pain on motion from lumbosacral strain.  A 20 percent evaluation was warranted for lumbar disc disease where there was evidence of moderate limitation of motion of the lumbar segment of the spine, or, in the alternative, moderate intervertebral disc syndrome with recurring attacks.  A 20 percent evaluation was, similarly, indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of severe limitation of motion of the lumbar spine, or, in the alternative, severe intervertebral disc syndrome with recurring attacks and only intermittent relief.  A 40 percent evaluation was, similarly, indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim revised criteria for intervertebral disc syndrome which became effective September 23, 2002, a 10 percent evaluation is indicated for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from December 23, 2002, to September 25, 2003).  Those criteria remained in effect with the revision under Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id.

The schedular criteria which became effective September 26, 2003, provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

Pursuant to the revised rating criteria, intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002) and General Formula for Diseases and Injuries of the Spine, Note (1) (effective September 26, 2003).

Turning to the evidence of record, a baseline chest study dated February 2000 indicates mild spondylosis of the thoracic spine and a compression fracture of T8 of undetermined onset with mild loss of height, possibly representing an old compression fracture with clinical correlation suggested.

The Veteran was provided with a VA examination in December 2009.  The Veteran reported that his back pain varied but was generally from the middle and upper back into the midline; lasting daily, probably constant; with no flare-ups.  He took Ibuprofen for his back pain until his heart surgery.  The Veteran had normal posture and gait.  His back was bilaterally symmetric with no palpable spasms or tenderness.  Also, no scoliosis, reversed lordosis, or abnormal kyphosis was manifested.  His sensory, deep tendon reflexes and strength testing were normal and there was no radiculopathy.  His active range of motion of the thoracolumbar spine was forward flexion from 0 to 80; extension from 0 to 20; right and left lateral flexion from 0 to 20; and right and left lateral rotation from 0 to 30.  There was no painful motion, no tenderness, no spasms, no edema, no fatigability, no lack of endurance, no weakness and no instability.  There was no additional limitation of motion after three repetitions and the Veteran reiterated that he had no flare-ups.  The Veteran was diagnosed with thoracic compression fracture of T7, T8 with no residuals.  

As an initial matter, the evidence does not establish that the Veteran suffers from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the revised criteria under Diagnostic Code 5243 (effective September 23, 2002) and the Formula for Rating Intervertebral Disc Syndrome (effective September 26, 2003) is not for application. 

Turning to the old criteria, the objective evidence reflects complaints of pain, but with no specific findings of limitation of motion or muscle spasm, and normal sensory, motor, and reflexes.  Specifically, the Board finds that there is a lack of objective findings concerning the earliest period of the Veteran's claim and providing the Veteran the benefit of the doubt, finds that a 10 percent rating should be awarded to the Veteran on the basis of slight limitation of motion of the lumbar spine or characteristic pain on motion from lumbosacral strain from the date of service connection.

However, the preponderance of the evidence is against a finding that the Veteran's disability manifested in moderate limitation of motion of the lumbar segment of the spine, or, in the alternative, lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position   

Likewise, the Board finds that the Veteran meets the 10 percent disabled criteria under the revised criteria, on the basis of limitation of motion of forward flexion to 80 degrees, as indicated in the December 2009 VA examination.  

A higher evaluation than 10 percent is not warranted under the revised criteria, as the evidence dating since September 2003 fails to show motion limited to 60 degrees or less, combined motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Additionally, the VA examination report indicates that there was no painful motion, no tenderness, no spasms, no edema, no fatigability, no lack of endurance, no weakness and no instability.  Also, there was no additional limitation of motion after three repetitions and the Veteran reported that he had no flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board additionally notes that there is no evidence of record establishing radicular symptoms.

Thus, the preponderance of the evidence indicates that the Veteran's back disability warrants a 10 percent rating for the entirety of the relevant period.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  

The Veteran's service-connected back disability manifests in limitation of motion and pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disability of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Concerning the Veteran's skin disorder, the Board notes that the Veteran's symptoms have resolved; however, the disability resulted in crusting and excoriation with maceration.  The diagnostic codes in the rating schedule corresponding to disability of the skin provide disability ratings on the basis of exudation or itching, marked disfigurement; and systemic or nervous manifestations, or exceptional repugnance.  See 38 C.F.R. § 4.118, DC 7806.  In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations of problems and conditions.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities and skin disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's back or skin disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his back or skin disabilities have caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected back and skin disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial compensable evaluation for athlete's foot is denied. 

Entitlement to an initial evaluation of 10 percent for residuals of a compression fracture of the thoracic vertebrae is allowed, subject to the law and regulations governing the award of monetary benefits. 


REMAND

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) . 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Regarding the Veteran's claim for service connection for bilateral ankle disability, the Board notes that a February 2000 statement, C.K. Skalla, D.P.M., noted that the Veteran's "medical record" as far back as 1977 supported complaints of pes planus, with use of orthotics causing symptoms including ankle pain.  Dr. Skalla noted that "[t]his aggravated condition of the feet and ankles" had a significant consequence from which the Veteran then suffered. 

The Veteran was afforded a VA examination in March 2011 to consider his ankle claims.  The examiner indicated that the Veteran's "SC" ankle osteoarthritis was resolved with no limitations and no residuals.  However, a private treatment note dated September 2013 indicates that the Veteran has bilateral ankle arthritis.  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran has a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, the Veteran must be afforded a VA examination to determine if he has a bilateral ankle disability, as noted in the September 2013 private treatment record, which is secondary to or aggravated by a service-connected disability.

Additionally during the March 2011 VA examination, the Veteran's right thumb was examined.  The examiner indicated that there was no nail on the right thumb and there was no drainage, swelling, oozing, purulence or discharge.  The Veteran testified during his Board hearing that he had scarring from the monthly falling off of his right thumbnail.  The Veteran's representative indicated that compensation for a scar would be appropriate in this regard.  Thus, the Board finds that the Veteran should be provided a scar examination to determine if the Veteran's right thumb disability warrants a compensable rating on this premise.  

Concerning the Veteran's claim for an initial compensable evaluation for allergic rhinosinusitis, the Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran submitted September 2013 private treatment records which indicate that the Veteran had a couple of small cysts in the right maxillary sinus.  It's unclear whether this finding is consistent with a 10 percent rating (concerning obstruction of the nasal passages) or 30 percent rating (with polyps) for allergic rhinitis.  Polyps or cysts were not reported in the last VA examination conducted in December 2009.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his allergic rhinosinusitis.

Regarding the Veteran's claim for service connection for a dental disability other than teeth 8 and 9, the Board notes that a March 2011 VA examination (with an April 2011 addendum) indicates that the Veteran has incisal wear on his lower incisors, attributable to the Veteran's bruxism.  However, the examiner indicates that it is possible that the wear is accelerated by the fact that he has opposing crowns, although this is mere speculation on the examiner's part.  

A February 2000 letter from a private dentist indicates that the Veteran's in-service fall resulted in root canal therapy of teeth numbers 8 and 9 with post and crown placement.  The dentist also noted that opposing teeth 23-26 show signs of incisional wear, probably from opposing porcelain crowns.  

The Board notes that the Veteran is service-connected for teeth 8 and 9, due to in-service dental trauma.  The crowns identified by the examiner are ostensibly treatment for such service-connected disabilities.  Thus, the Board finds the Veteran must be afforded an additional VA examination to determine if this "incisal wear" constitutes a disability and, if so, if such is secondary to or aggravated by his service-connected dental trauma or treatment for such service connected conditions.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Arrange for a VA examination to evaluate whether the Veteran has a bilateral ankle disability which is related to a service connected disability.  

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a bilateral ankle disability which is caused or aggravated (beyond the normal progression) by a service-connected disability to include the Veteran's bilateral service connected seismoiditis with flat feet and spurring.

The rationale for all opinions expressed must also be provided.

3.  Schedule the Veteran for a VA scar examination to determine the nature and extent of the residuals from the right thumbnail removal.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  Additionally, the examiner should provide the measurements of the Veteran's scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion.

4.  Schedule the Veteran for a VA examination to determine the nature and extent of rhinosinusitis.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  Additionally, the examiner should determine if there is any obstruction or polyps due to the Veteran's allergic rhinosinusitis.

5.  Arrange for a VA dental examination to evaluate whether the Veteran has a dental disability which is related to his service-connected tooth trauma or treatment for such condition.  

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has a dental disability which was caused or aggravated (beyond the normal progression) by the Veteran's service-connected dental trauma or treatment for such condition.

The rationale for all opinions expressed must also be provided.

6.  Then, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


